

Exhibit 10.2






CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”) is effective as of November 1, 2018 (the
“Effective Date”), and is made by and between Radius Health, Inc., together with
its affiliates (“Radius”), with an address of 950 Winter Street, Waltham, MA
02451 USA and Gary Hattersley, Ph.D., with an address of 22 Brandymeade Circle,
Stow, MA 01775 (“Consultant”). Radius and Consultant are collectively referred
to as the “Parties.” If Consultant forms a legal entity for the purpose of
Consultant personally rendering consulting services, including the Services (as
defined below), then the Parties shall negotiate an amendment to this Agreement
to substitute such legal entity hereunder.


WHEREAS, Radius has a legitimate business need for the Services (as defined
below) that can be provided by Consultant;


WHEREAS, Consultant has the required professional qualifications, practical
experience and knowledge to provide the Services; and


WHEREAS, Consultant agrees to provide the Services to Radius, and Radius wishes
to retain Consultant to perform the Services, in accordance with the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of Consultant’s engagement hereunder to perform
the Services described herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
to the following terms and conditions:


1.
Definitions.



1.1    “Applicable Laws” shall mean any applicable business conduct, regulatory
and health and safety guidelines, laws, statutes, rules, regulations,
ordinances, and professional and industry codes of conduct which are applicable
to the Services, Consultant or Radius anywhere in the world, including, but not
limited to, those relating to anti-corruption, anti-bribery, data protection,
personal health information, clinical trials and industry conduct.


1.2    “Confidential Information” shall mean any and all scientific, technical,
trade, business and any other confidential or proprietary information, whether
or not marked as confidential or proprietary, provided to Consultant by Radius,
its suppliers, customers, employees, officers, agents, or others in connection
with the Services or any proposed Services, or indirectly learned by Consultant
as a result of provision by Consultant of the Services for which this Agreement
provides, or obtained by Consultant while visiting Radius’ facilities, or
learned by Consultant while an employee of Radius, regardless of whether such
information is in written, oral, electronic, or other form. Radius’
“Confidential Information” shall include, without limitation, the Data and
personal data subject to the Applicable Laws.


1.3    “Data” shall mean any resulting data and information (including without
limitation, written, printed, graphic, video, or audio material, and/or
information contained in any computer database or in computer readable form)
generated in the course of conducting Services.


1.4    “Inventions” shall mean improvements, developments, discoveries,
inventions, know-how and other rights (whether or not protectable under state,
provincial, federal, or foreign intellectual property


Page 1

--------------------------------------------------------------------------------







laws) which are conceived and/or reduced to practice by Consultant, alone or
jointly with others as a result of, or in the performance of, the Services, or
which are developed using the Confidential Information.


1.5    “Services” shall mean (i) providing research and development consulting
services to Radius, and (ii) serving as a member of Radius’ Scientific Advisory
Board (“SAB”), which SAB is expected to meet at least four (4) times per year,
and in such capacity advising Radius in fields of technical interest to Radius
and performing such services as are customary for a member of a scientific
advisory board of a biopharmaceutical company. Services may be described in a
proposal or other document, which document shall be subject to the terms hereof
and be attached as an exhibit (“Exhibit”) hereto. In the event of any conflict
between the terms of an Exhibit and the terms of this Agreement, the terms of
this Agreement shall control.


2.
Services.



2.1    Radius would like Consultant to provide the Services and Consultant
wishes to provide the Services.


2.2    Consultant will diligently provide the Services in a timely manner on
behalf of and for Radius in accordance with this Agreement, the reasonable
written instructions of Radius not inconsistent with any of Consultant’s
obligations hereunder, and Applicable Laws.


2.3    Subject to the provisions contained in this Section and in Section 2.4,
Consultant retains the right to control or direct the details, manner and means
by which the Services are provided to Radius. Consultant retains the right to
provide services to other individuals or companies except to the extent
inconsistent with Consultant’s obligations under this Agreement and/or
Consultant’s obligations under the Confidentiality and Non-Competition Agreement
between Consultant and Radius dated July 8, 2004 (the “Confidentiality
Agreement”). Except as otherwise agreed with Radius, Consultant shall perform
the Services only at Radius’ or Consultant's own facilities.


2.4    Consultant shall not use a subcontractor to perform the Services or
otherwise subcontract Consultant’s obligations hereunder without the prior
written consent of Radius. Any permitted subcontractor shall be obligated to
perform in accordance with this Agreement, and Consultant agrees to be
responsible for the actions and omissions of such subcontractor as if Consultant
had made such actions or omissions himself.


3.
Term.



3.1    This Agreement will commence on the Effective Date and, subject to
earlier termination in accordance with this Section, shall continue until
November 1, 2019 (“Term”) and shall thereafter expire.
 
3.2    Consultant may terminate this Agreement upon 30 days written notice to
Radius. Upon any termination pursuant to this Section 3.2, Consultant shall be
entitled to any unpaid consulting fees for Services performed for Radius through
the date of such termination.
3.3    Radius may terminate this Agreement immediately and without prior notice
if Consultant refuses to or is unable to perform the Services or is in material
breach of any provision of this Agreement or Applicable Laws; provided such
material breach is not cured by Consultant after ten (10) days’ prior notice;
provided, further, unless such material breach, by its nature, cannot reasonably
be remedied within such ten (10) day cure period. If Radius terminates this
Agreement pursuant to this Section 3.3 and Consultant


Page 2

--------------------------------------------------------------------------------







has performed a portion of the Services for Radius, Radius will compensate
Consultant for Services completed up to the time of such termination.


3.4    Consultant may terminate this Agreement immediately and without prior
notice if Radius fails to pay any amounts due to Consultant within fifteen days
after sending Radius written notice of late payment due.
3.5    Upon termination of this Agreement by Radius, Consultant shall
immediately cease provision of Services and return to Radius all Radius
Confidential Information.


4.
Confidentiality; Publication; Data Privacy.



4.1    Consultant agrees to treat any Confidential Information as the exclusive
property of Radius, and Consultant agrees not to disclose any of the
Confidential Information to any third party without first obtaining the written
consent of Radius. Consultant agrees to protect the Confidential Information
that was received with at least the same degree of care Consultant uses to
protect Consultant’s own confidential information.


4.2    Consultant agrees to use any Confidential Information only for the
purpose of conducting Services hereunder and for no other purpose. The above
provisions of confidentiality shall not apply to that part of Confidential
Information which Consultant is able to demonstrate by documentary evidence: (i)
was lawfully in Consultant’s possession prior to receipt from Radius without an
obligation of confidentiality; (ii) was in the public domain at the time of
receipt from Radius; (iii) becomes part of the public domain other than due to
Consultant’s fault; or (iv) is lawfully received by Consultant from a third
party without an obligation of confidentiality. Notwithstanding the foregoing,
Consultant may disclose that part of Confidential Information that is required
by an order of a court of competent jurisdiction or any regulatory authority to
be disclosed, provided that Consultant gives Radius prompt and reasonable
notification of such requirement prior to such disclosure and takes all
reasonable and lawful actions to obtain confidential treatment for such
disclosure and to minimize the extent of such disclosure. Upon request by
Radius, any and all Confidential Information received by Consultant hereunder
shall be destroyed or returned promptly to Radius.


4.3    Consultant shall not publish any articles or make any presentations or
communications (including any written, oral, or electronic manuscript, abstract,
presentation, or other publication) relating to the Services, the Confidential
Information, Inventions or Data, in whole or in part, without the prior written
consent of Radius. Consultant shall not engage in interviews or other contacts
with the media, including but not limited to newspapers, radio, television and
the Internet, related to this Agreement without Radius’ prior related written
consent.


4.4    This Section 4 shall survive the termination or expiration of this
Agreement.


5.
Intellectual Property.



5.1     Consultant shall promptly and fully disclose in writing to Radius any
and all Inventions.


5.2     Consultant agrees that, as between Consultant and Radius, Radius owns
all rights, title and interest in any Data or Invention, including any
intellectual property (including, but not limited to, patent, trademark,
copyright and trade secret) rights therein. Consultant hereby assigns to Radius
all of Consultant’s rights to and interest in any Data or Invention. To the
extent that any of Radius’ ownership rights contemplated


Page 3

--------------------------------------------------------------------------------







under this section are not perfected, fail to arise, revert or terminate by
operation of law, then in lieu of such ownership rights, Consultant shall
automatically grant to Radius an exclusive, perpetual, irrevocable, fully paid
up, royalty-free, transferable, sublicensable (through multiple layers of
sublicensees) license to all rights, title and interest in the Data or
Inventions for which such ownership rights failed to arise, reverted or
terminated by operation of law. Consultant shall take all actions necessary in
order to perfect, maintain, and/or enforce (to “Protect”) Radius’ rights in the
Data and Inventions, including without limitation, executing and delivering all
requested applications, assignments and other documents. Consultant hereby
permits Radius to execute and deliver any such documents on Consultant’s behalf
in the event Consultant fails to do so and accepts Radius as Consultant’s agent
for the limited purpose of Protecting Radius’ ownership and/or exclusive rights.


5.3     During and after the Term of this Agreement, Consultant agrees to assist
Radius, at Radius’ request and at reasonable times and places, in preparing and
prosecuting patent applications and patent extensions or in obtaining or
maintaining other forms of intellectual property rights protection for
Inventions which Radius elects to protect. Radius shall reimburse Consultant for
any reasonable costs incurred in providing such assistance.


5.4 Without Radius’ prior written consent, Consultant shall not engage in any
activities, on its own or in collaboration with a third party, or use any third
party facilities or third party intellectual property in performing the Services
which could result in claims of ownership to any Inventions being made by such
third party.


5.5     This Section 5 shall survive the termination or expiration of this
Agreement.


6.
Insider Trading.



Consultant acknowledges that in connection with this Agreement Consultant may
have advance access to information that may be considered “material nonpublic
information” under the United States securities laws and the equivalent laws of
the country in which Consultant is established. Consultant agrees to treat such
information as Confidential Information and acknowledges and agrees to be bound
by the terms and conditions of Radius’ Insider Trading Policy and all related
Applicable Laws. Accordingly, Consultant shall be subject to any and all
restrictions on trading set forth therein.


7.
Representations.



7.1    Mutual Representations. Radius and Consultant each represent, warrant
and/or covenant to the other that:


(a)
Radius enters into this Agreement with Consultant in order to meet a legitimate
and genuine business need for the Services and that the selection of Consultant
is based exclusively on Consultant’s qualifications, expertise, experience,
knowledge and ability to meet this legitimate and genuine business need;



(b)
entry into this Agreement, its performance and the payment for the Services, are
in no way contingent, conditional or depending on any other previous, current,
or potential future business that is or may be generated by Consultant; and

    


Page 4

--------------------------------------------------------------------------------







(c)
entry into this Agreement, its performance and payment for the Services, are in
no way contingent, conditional or dependent on any other previous, current, or
potential future agreements between the Parties.



7.2    Absence of Restrictions. Consultant represents, warrants and/or covenants
that:


(a)
Consultant has not (i) been excluded, debarred, suspended or otherwise made
ineligible to exercise its or his or her profession under Applicable Laws; or
(ii) engaged in any act that would be grounds for such exclusion, debarment or
suspension; Upon learning or acquiring knowledge of any facts or circumstances
that may lead to actions relating to the representations above, Consultant will
immediately disclose such facts or circumstances to Radius; and



(b)
Consultant is authorized to enter into this Agreement and that Consultant is not
a party to any other agreement or under any obligation to any third party which
would prevent Consultant from entering into this Agreement or from performing
Consultant’s obligations hereunder and shall inform Radius immediately if such
authorizations or permissions, including under future employment contract
provisions for Consultant, are rescinded at a later date, and in such event,
Radius shall have the option to terminate this Agreement immediately, pursuant
to Section 3.3.



7.3    Compliance. Consultant further represents, warrants and/or covenants that
the amounts payable hereunder shall constitute the fair market value for the
Services to be provided hereunder.


8.
Ethical Business Practices.



8.1. Consultant agrees to conduct the Services contemplated herein in a manner
which is consistent with both Applicable Laws, including anti-bribery laws, and
good business ethics. In performing the Services for Radius, Consultant (i)
shall not offer to make, make, promise, authorize or accept any payment or
giving anything of value, including but not limited to bribes, either directly
or indirectly to any public official, regulatory authority or anyone else for
the purpose of influencing, inducing or rewarding any act, omission or decision
in order to secure an improper advantage, or obtain or retain business and (ii)
shall comply with all applicable anti-corruption and anti-bribery laws and
regulations.  Consultant shall not make any payment or provide any gift to a
third party in connection with Consultant’s performance of this Agreement except
as may be expressly permitted in this Agreement without first identifying the
intended third-party recipient to Radius and obtaining Radius’ prior written
approval.  Consultant shall notify Radius immediately upon becoming aware of any
breach of Consultant’s obligations under this Section.
8.2. Consultant shall promptly notify Radius in the event of any government
investigation or inquiry related to compliance with Applicable Laws and shall
allow Radius to participate in the event it relates to the Services hereunder.
8.3    In the event that Radius has reason to believe that a breach of this
Section 8 has occurred or may occur, Radius is entitled to conduct an audit and
Consultant shall fully cooperate in connection with any such audit. Consultant
expressly understands and agrees that any breach of this Section 8 is considered
a material breach of this Agreement entitling Radius to terminate this Agreement
with immediate effect hereof pursuant to Section 3.3.
9.
DISCLAIMER.



Page 5

--------------------------------------------------------------------------------









EXCEPT FOR BREACHES OF CONFIDENTIALITY OR INTELLECTUAL PROPERTY, IN NO EVENT
SHALL THE AGGREGATE LIABILITY OF EITHER PARTY TO THE OTHER HEREUNDER EXCEED A
TOTAL OF $1,000,000 (USD) OR EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OF THE OTHER PARTY ARISING UNDER THIS
AGREEMENT EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


10.
Independent Contractor Status.



10.1    This Agreement establishes between the Parties an independent contractor
relationship. This relationship is completely independent of any other
relationship that exists or may exist in the future between the Parties.


10.2    This Agreement does not create any employer-employee, agency or
partnership relationship between the Parties. Except as provided in that certain
Separation Agreement between Consultant and Radius dated September 19, 2018 (the
“Separation Agreement”) with respect to COBRA continuation coverage and with
respect to continued vesting of Radius stock option awards pursuant to Section
11.6 of this Agreement, Consultant shall not be entitled to or eligible to
participate in Radius’ insurance plans and other compensation or benefit plans
Radius maintains for its own employees. Consultant retains full and sole
responsibility for complying with income reporting and other requirements
imposed by Applicable Laws. Radius will not provide workers’ compensation
insurance coverage to Consultant for work-related accidents, illnesses, damages
or injuries arising out of or in connection with the Services. Further,
Consultant understands and agrees that the consulting relationship with Radius
is not covered under unemployment compensation laws.
 
11.
Compensation; Continued Vesting of Equity



11.1    During the first six (6) months of the Term, Consultant shall receive a
monthly retainer of $18,000 (USD) to provide Services for up to no more than 60
hours per month, and during the following six (6) months shall provide Services,
on an as-requested basis, at a rate of $300 (USD) per hour, for up to no more
than 60 hours per month (collectively, the “Consulting Fees”).


11.2    Radius shall pay Consultant an aggregate fee of $40,000 (USD) (the “SAB
Fee”, and collectively, the SAB Fee and the Consulting Fees are hereinafter
referred to as the “Budget”) to serve as a member of the SAB during the Term.
The SAB Fee shall be payable in quarterly installments of $10,000. Any amount in
excess of the Budget requires the prior written approval of Radius.


11.3    Radius will reimburse out-of-pocket travel and other reasonable expenses
that have been preapproved by Radius, in writing, and incurred in connection
with the Services rendered hereunder, and are supported by original evidence or
receipts. Reimbursement of pre-approved expenses shall be made by Radius within
thirty (30) days of receipt of an itemized statement with receipts or other
evidence of reimbursable expenses.


11.4    A purchase order (“PO”) may be generated for this work. If a PO is
generated, all invoices should include the Radius PO number and a detailed
description of the Services effectively and actually provided by the Consultant
to ensure prompt payment. Invoices will be delivered to Radius monthly for
Services provided in the preceding month or quarter, as applicable. Radius will
pay invoices within thirty (30) days of their receipt.




Page 6

--------------------------------------------------------------------------------







11.5    Prior to any payment, Radius must have a W-9 on file for the payee. W-9s
must be sent to invoices@radiuspharm.com. Invoices should be sent to Radius via
email (word or .pdf format acceptable): invoices@radiuspharm.com. If email
invoicing is not possible, invoices may be sent via mail to Radius Health, Inc.,
950 Winter Street, Waltham, MA 02451, Attention: Accounts Payable. Checks shall
be made payable to: Gary Hattersley. Checks shall be mailed to: Gary Hattersley,
22 Brandymeade Circle, Stow, MA 01775.


11.6    During the Term, the stock options that Consultant holds to purchase
shares of Radius common stock will continue to vest, as described in the
Separation Agreement and subject to the Radius Health, Inc. 2011 Equity
Incentive Plan (as Amended and Restated), and, if applicable, any predecessor or
successor plan, and the applicable stock option agreements (such equity
documents, the “Equity Documents”).


12.
Miscellaneous Matters.



12.1    Any notices to be given hereunder shall be in writing and shall be
delivered to the address below: (a) in person; (b) first class registered or
certified mail, postage prepaid, (c) next day express delivery service; or (d)
by fax or email, with originals to follow immediately thereafter by methods (a),
(b) or (c). Notice shall be effective upon delivery or, in the case of (d), upon
confirmation of delivery of the fax or email.


If to Radius:
Radius Health, Inc.
950 Winter Street
Waltham, MA 02451
United States of America
Attention: Chief Executive Officer
Fax: 781.561.0620
With a copy to: General Counsel
Email: contractnotice@Radius.com


If to Consultant:
Gary Hattersley, Ph.D.
22 Brandymeade Circle
Stow, MA 01775
Email: ghattersley@mac.com


12.2    This Agreement, together with any Exhibit(s), the Separation Agreement,
the General Release of Claims between Consultant and Radius presented to
Consultant on September 19, 2018, the Confidentiality Agreement and the Equity
Documents constitute the entire agreement of the Parties with regard to its
subject matter and supersedes all previous written or oral representations,
agreement(s), and understandings between the Parties hereto with respect to the
subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but collectively shall
constitute one and the same instrument. Counterparts may be signed and delivered
by facsimile or electronic transmission (including by e-mail delivery of .pdf
signed copies), each of which will be binding when sent. This Agreement shall be
binding upon and inure to the benefit of the Company’s successors and assigns.
Without limiting the foregoing, the Company may assign its rights and
obligations hereunder in whole or in part to any of its affiliates or to any
transferee of all or a portion of the assets or business of the Company.
Consultant may not assign any of Consultant’s rights or obligations hereunder.
This Agreement shall be


Page 7

--------------------------------------------------------------------------------







construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to any choice of law principle that would dictate
the application of the law of another jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY BLANK]




Page 8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorised representatives.


RADIUS HEALTH, INC.                 CONSULTANT
By:
/s/ Jesper Høiland
 
By:
/s/ Gary Hattersley
Name:
Jesper Høiland
 
Name:
Gary Hattersley, Ph.D.
Title:
President and CEO
 
Date:
September 19, 2018
Date:
September 19, 2018
 
 
 







Page 9